Exhibit 10.1
AMENDED AND RESTATED
SEVERANCE AGREEMENT
     THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”), dated as
of                      ___, 2008 is made and entered by and between Brush
Engineered Materials Inc., an Ohio corporation (the “Company”), and
                                         (the “Executive”).
WITNESSETH:
     WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”)
added a new Section 409A to the Internal Revenue Code of 1986, as amended (the
“Code”), which significantly changed the Federal tax law applicable to “amounts
deferred” under nonqualified deferred compensation plans after December 31,
2004; and
     WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the
Internal Revenue Service has issued proposed and final regulations and other
guidance with respect to the provisions of new Section 409A of the Code and will
issue additional guidance with respect to Section 409A of the Code
(collectively, the “AJCA Guidance”); and
     WHEREAS, the Company and the Executive desire for this Agreement to take
into account the AJCA Guidance issued to date and to amend and supersede the
Severance Agreement, dated                      ___, 200_, between the Company
and the Executive and any other Severance Agreements entered into prior to the
date hereof;
     NOW, THEREFORE, the Company and the Executive agree as follows:
     1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
     (a) “Affiliate” means with respect to any Person, any holder of more than
10% of the outstanding shares or equity interests of such Person or any other
Person which directly or indirectly controls, is controlled by or is under
common control with such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the “controlled” Person,
whether through ownership of voting securities, by contract or otherwise.
     (b) “Base Pay” means the Executive’s annual base salary rate as in effect
from time to time.
     (c) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     (d) “Cause” means that, prior to any termination pursuant to
Section 3(a)(iii), Section 3(b) or Section 3(c), the Executive shall have:
     (i) been convicted of a criminal violation involving fraud, embezzlement,
theft or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the Company
or any Affiliate of the Company;
     (ii) committed intentional wrongful damage to property of the Company or
any Affiliate of the Company;
     (iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Affiliate of the Company; or
     (iv) intentionally engaged in any activity in violation of Section 8;
and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the Board then in office at
a meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.
     (e) “Change in Control” means
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Company where such acquisition causes such Person to own (X) 20% or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”) without the approval of the Incumbent
Board as defined in (ii) below or (Y) 35% or more of the Outstanding Voting
Securities of the Company with the approval of the Incumbent Board; provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not be deemed to result in a Change of Control: (A) any acquisition
directly from the Company that is approved by the Incumbent Board (as defined in

2



--------------------------------------------------------------------------------



 



subsection (ii), below), (B) any acquisition by the Company or a subsidiary of
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (D) any acquisition by any Person pursuant to a transaction described
in clauses (A), (B) and (C) of subsection (iii) below, or (E) any acquisition
by, or other Business Combination (as defined in (iii) below) with, a person or
group of which employees of the Company or any subsidiary of the Company control
a greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Company or any subsidiary of the Company that are participating
in the MBO; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 20% or 35%, as the case
may be, as a result of a transaction described in clause (A) or (B) above, and
such Person subsequently acquires beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20% or 35% or more, as the case may
be, of the Outstanding Company Voting Securities; and provided, further, that if
at least a majority of the members of the Incumbent Board determines in good
faith that a Person has acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
20% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or
     (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
     (iii) the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business

3



--------------------------------------------------------------------------------



 



Combination (including, without limitation, an entity that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (excluding
any employee benefit plan (or related trust) of the Company, the Company or such
entity resulting from such Business Combination) beneficially owns, directly or
indirectly (X) 20% or more, if such Business Combination is approved by the
Incumbent Board or (Y) 35% or more, if such Business Combination is not approved
by the Incumbent Board, of the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the entity
resulting from such Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
     (iv) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company except pursuant to a Business Combination
described in clauses (A), (B) and (C) of subsection (iii), above.
     (f) “Employee Benefits” means the perquisites, benefits and service credit
for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or an Affiliate of the Company),
disability, salary continuation, expense reimbursement and other employee
benefit policies, plans, programs or arrangements.
     (g) “Incentive Pay” means the annual bonus, incentive or other payment of
compensation under the Management Performance Compensation Plan or, if such
Management Performance Compensation Plan is no longer in effect, the annual
bonus, incentive or other payment of compensation in addition to Base Pay, made
or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company or an Affiliate of the Company, or any successor thereto.
     (h) “LTIP” means the incentive compensation, in addition to Base Pay and
Incentive Pay, earned in regard to services rendered in any year or other period
pursuant to any incentive, performance or similar agreement, policy, plan,
program or arrangement (whether or not funded) of the Company or an Affiliate of
the Company, or any successor thereto, including, without limitation, (i) the
earnout of restricted performance shares that vest upon achievement of specified
performance goals, (ii) the payout of performance shares or (iii) the payout of
incentive compensation under the Long Term Cash Incentive Plan.
     (i) “Retirement Plans” means the benefit plans (including the defined
contribution and defined benefit plans) of the Company that are intended to be
qualified under Section 401(a)

4



--------------------------------------------------------------------------------



 



of the Internal Revenue Code if the Executive was a participant in such
Retirement Plan on the date of the occurrence of the Change in Control.
     (j) “Severance Period” means the period of time commencing on the date of
the first occurrence of a Change in Control and continuing until the earlier of
(i) the third anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death; provided, however, that commencing on each
anniversary of the Change in Control, the Severance Period will automatically be
extended for an additional year unless, not later than 90 calendar days prior to
such anniversary date, either the Company or the Executive shall have given
written notice to the other that the Severance Period is not to be so extended.
     (k) “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the Outstanding Company Voting
Securities.
     (l) “Term” means the period commencing as of the date hereof and expiring
on the close of business on December 31, 20___; provided, however, that
(i) commencing on January 1, 20___ and each January 1 thereafter, the term of
this Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or the
Executive shall have given notice that it or the Executive, as the case may be,
does not wish to have the Term extended; (ii) if a Change in Control occurs
during the Term, the Term shall expire and this Agreement will terminate at the
expiration of the Severance Period; and (iii) subject to the last sentence of
Section 9, if, prior to a Change in Control, the Executive ceases for any reason
to be an employee of the Company and any Affiliate of the Company, thereupon
without further action the Term shall be deemed to have expired and this
Agreement will immediately terminate and be of no further effect. For purposes
of this Section 1(k), the Executive shall not be deemed to have ceased to be an
employee of the Company and any Affiliate of the Company by reason of the
transfer of Executive’s employment between the Company and any Affiliate of the
Company, or among any Affiliates of the Company.
     (m) “Termination Date” means the date on which the Executive’s employment
is terminated (the effective date of which shall be the date of termination, or
such other date that may be specified by the Executive if the termination is
pursuant to Section 3(b) or Section 3(c)), provided that in each case such date
constitutes a “separation from service,” as defined for purposes of Section 409A
of the Code.
     2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 9, this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement shall become immediately operative.
     3. Termination Following a Change in Control.
     (a) In the event of the occurrence of a Change in Control, the Executive’s
employment may be terminated by the Company or an Affiliate of the Company
during the Severance Period and the Executive shall be entitled to the benefits
provided by Section 4 unless such termination is the result of the occurrence of
one or more of the following events:

5



--------------------------------------------------------------------------------



 



     (i) The Executive’s death;
     (ii) If the Executive becomes permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or
     (iii) Cause.
     (b) In the event of the occurrence of a Change in Control, if (but only if)
the Board determines that this Section 3(b) shall be operative following such
Change in Control, the Executive may terminate employment with the Company and
any Affiliate of the Company during the Severance Period with the right to
severance compensation as provided in Section 4 upon the occurrence of one or
more of the following events (regardless of whether any other reason, other than
Cause as hereinabove provided, for such termination exists or has occurred,
including without limitation other employment):
     (i) Failure to elect or reelect or otherwise to maintain the Executive in
the office or the position, or a substantially equivalent or better office or
position, of or with the Company and/or an Affiliate of the Company (or any
successor thereto by operation of law or otherwise), as the case may be, which
the Executive held immediately prior to a Change in Control, or the removal of
the Executive as a Director of the Company and/or an Affiliate of the Company
(or any successor thereto) if the Executive shall have been a Director of the
Company and/or an Affiliate of the Company immediately prior to the Change in
Control;
     (ii) (A) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Company and any Affiliate of the Company which the Executive
held immediately prior to the Change in Control, (B) a reduction in the
aggregate of the Executive’s Base Pay and Incentive Pay received from the
Company and any Affiliate of the Company, or (C) the termination or denial of
the Executive’s rights to Employee Benefits or a reduction in the scope or value
thereof, any of which is not remedied by the Company within 10 calendar days
after receipt by the Company of written notice from the Executive of such
change, reduction or termination, as the case may be;
     (iii) The liquidation, dissolution, merger, consolidation or reorganization
of the Company or the transfer of all or substantially all of its business
and/or assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 11(a);
     (iv) The Company relocates its principal executive offices (if such offices
are the principal location of Executive’s work), or requires the Executive to
have his principal location of work changed, to any location that, in either
case, is in excess of 50 miles from the location thereof immediately prior to
the Change in Control, or requires the Executive to travel away from his office
in the course of discharging his

6



--------------------------------------------------------------------------------



 



responsibilities or duties hereunder at least 20% more (in terms of aggregate
days in any calendar year or in any calendar quarter when annualized for
purposes of comparison to any prior year) than was required of Executive in any
of the three full years immediately prior to the Change in Control without, in
either case, his prior written consent; or
     (v) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto which
is not remedied by the Company within 10 calendar days after receipt by the
Company of written notice from the Executive of such breach.
     (c) Notwithstanding anything contained in this Agreement to the contrary,
in the event of a Change in Control, the Executive may terminate employment with
the Company and any Affiliate of the Company for any reason, or without reason,
during the 30-day period immediately following the first anniversary of the
first occurrence of a Change in Control with the right to severance compensation
as provided in Section 4.
     (d) A termination by the Company pursuant to Section 3(a) or by the
Executive pursuant to Section 3(b) or Section 3(c) will not affect any rights
that the Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company or an Affiliate of the Company providing Employee
Benefits (except as provided in Section 4(a) and Annex A), which rights shall be
governed by the terms thereof.
     4. Severance Compensation.
     (a) If, following the occurrence of a Change in Control, the Company or an
Affiliate of the Company terminates the Executive’s employment during the
Severance Period other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii),
or if the Executive terminates his employment pursuant to Section 3(b) (if
Section 3(b) is operative) or Section 3(c), the Company (subject to
Section 4(e)) will pay to the Executive the lump sum payment amounts described
in Annex A within five business days after the Termination Date (the “Payment
Date”) and will continue to provide to the Executive the benefits described in
Annex A for the periods described therein.
     (b) Without limiting the rights of the Executive at law or in equity, if
the Company fails to make any payment or provide any benefit required to be made
or provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal, plus 4%. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.
     (c) Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 5, 7, 8, 9 and 13 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment following a Change in
Control for any reason whatsoever.
     (d) Unless otherwise expressly provided by the applicable plan, program or
agreement, after the occurrence of a Change in Control, the Company shall pay in
cash to the Executive a lump sum amount equal to the value of any annual bonus
(including, without

7



--------------------------------------------------------------------------------



 



limitation, incentive-based annual cash bonuses and performance units, but not
including any equity-based compensation or compensation provided under a
qualified plan) earned or accrued with respect to the Executive’s service during
the performance period or periods that includes the date on which the Change in
Control occurred, disregarding any applicable vesting requirements; provided
that such amount shall be calculated at the plan target or payout rate, but
prorated to base payment only on the portion of the Executive’s service that had
elapsed during the applicable performance period. Such payment shall take into
account service rendered through the payment date and shall be made on the
Payment Date.
     (e) Notwithstanding the foregoing provisions of this Section 4 and Annex A,
if the Executive is a “specified employee,” determined pursuant to procedures
adopted by the Company in compliance with Section 409A of the Code, on his
Termination Date, amounts that would otherwise be payable pursuant to this
Agreement during the six-month period immediately following the Executive’s
Termination Date (the “Delayed Payments”) and benefits that would otherwise be
provided pursuant to this Agreement (except for the benefits described in
Paragraph 9 of Annex A) (the “Delayed Benefits”) during the six-month period
immediately following the Executive’s Termination Date (such period, the “Delay
Period”) will instead be paid or made available on the earlier of (i) the first
business day of the seventh month after Executive’s Termination Date, or
(ii) the Executive’s death (the applicable date, the “Permissible Payment
Date”). The Company shall pay interest on the Delayed Payments and the value of
the Delayed Benefits at the rate specified in Section 4(b).
     (f) Each payment to be made to the Executive under the provisions of this
Section 4 and Annex A shall be considered to be a separate payment and not one
of a series of payments for purposes of Section 409A of the Code. Further,
coverages provided during one taxable year shall not affect the degree to which
coverages will be provided in any other taxable year.
     5. Limitation on Payments and Benefits. Notwithstanding any provision of
this Agreement to the contrary, if any amount or benefit to be paid or provided
under this Agreement would be an “Excess Parachute Payment,” within the meaning
of Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the payments and benefits to be paid or
provided under this Agreement shall be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction shall be made only if and to the extent
that such reduction would result in an increase in the aggregate payments and
benefits to be provided, determined on an after-tax basis (taking into account
the excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law, and
any applicable federal, state and local income taxes). The determination of
whether any reduction in such payments or benefits to be provided under this
Agreement or otherwise is required pursuant to the preceding sentence shall be
made at the expense of the Company, if requested by the Executive or the
Company, by the Company’s independent accountants. The fact that the Executive’s
right to payments or benefits may be reduced by reason of the limitations
contained in this Section 5 shall not of itself limit or otherwise affect any
other rights of the Executive other than pursuant to this Agreement. In the
event that any payment or benefit intended to be provided under this Agreement
or otherwise is required to be reduced pursuant to this Section 5, the Company
shall reduce the Executive’s payments and/or benefits, to the extent required,
in the

8



--------------------------------------------------------------------------------



 



following order: (i) the lump sum payment described in paragraph (1) of Annex A;
(ii) the lump sum payment described in Section 4(d) of this Agreement; (iii) the
lump sum payment described in Paragraph (2) of Annex A; (iv) the lump sum
payment described in Paragraph (4) of Annex A; (v) the lump sum payment
described in Paragraph (6) of Annex A; (vi) the lump sum payment described in
Paragraph (7) of Annex A; (vii) the lump sum payment described in Paragraph
(8) of Annex A; (viii) the benefits described in Paragraph (9) of Annex A;
(ix) the benefits described in Paragraph (3) of Annex A; and (x) the accelerated
vesting of equity awards described in Paragraph (5) of Annex A.
     6. No Mitigation Obligation. The Company hereby acknowledges that it will
be difficult and may be impossible for the Executive to find reasonably
comparable employment following the Termination Date. Accordingly, the payment
of the severance compensation by the Company to the Executive in accordance with
the terms of this Agreement is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive hereunder or otherwise, except as expressly provided
in the last sentence of Paragraph 3(a) set forth on Annex A.
     7. Legal Fees and Expenses.
     (a) It is the intent of the Company that the Executive not be required to
incur legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to the Executive hereunder.
Accordingly, if it should appear to the Executive that the Company has failed to
comply with any of its obligations under this Agreement or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Executive the
benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any Director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship shall exist between the Executive and such counsel.
Without respect to whether the Executive prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive in connection with any of the foregoing. Such payments
shall be made no later than December 31 of the year following the year in the
which the Executive incurs the expenses, provided that in no event will the
amount of expenses eligible for reimbursement in one year

9



--------------------------------------------------------------------------------



 



affect the amount of expenses to be reimbursed, or in-kind benefits to be
provided, in any other taxable year.
     (b) Without limiting the obligations of the Company pursuant to Section
7(a) hereof, in the event a Change in Control occurs, the performance of the
Company’s obligations under this Agreement, including, without limitation, this
Section 7 and Annex A, shall be secured by amounts deposited or to be deposited
in trust pursuant to certain trust agreements to which the Company shall be a
party providing that the benefits to be provided hereunder and the fees and
expenses of counsel selected from time to time by the Executive pursuant to
Section 7(a) shall be paid, or reimbursed to the Executive if paid by the
Executive, either in accordance with the terms of such trust agreements, or, if
not so provided, on a regular, periodic basis upon presentation by the Executive
to the trustee of a statement or statements prepared by such counsel in
accordance with its customary practices. Any failure by the Company to satisfy
any of its obligations under this Section 7(b) shall not limit the rights of the
Executive hereunder. Subject to the foregoing, the Executive shall have the
status of a general unsecured creditor of the Company and shall have no right
to, or security interest in, any assets of the Company or any Affiliate of the
Company. Notwithstanding anything contained in this Agreement to the contrary,
in no event shall any amount be transferred to a trust described in this Section
7(b) if, pursuant to Section 409A(b)(3)(A) of the Code, such amount would, for
purposes of Section 83 of the Code, be treated as property transferred in
connection with the performance of services.
     8. Competitive Activity; Confidentiality; Nonsolicitation.
     (a) Acknowledgements and Agreements. The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties to the Company during
the Term, the Executive will be brought into frequent contact, either in person,
by telephone or through the mails, with existing and potential customers of the
Company throughout the United States. The Executive also agrees that trade
secrets and confidential information of the Company, more fully described in
Section 8(j) of this Agreement, gained by the Executive during the Executive’s
association with the Company, have been developed by the Company through
substantial expenditures of time, effort and money and constitute valuable and
unique property of the Company. The Executive further understands and agrees
that the foregoing makes it necessary for the protection of the business of the
Company that the Executive not compete with the Company during the Term and not
compete with the Company for a reasonable period thereafter, as further provided
in the following subsections.
     (b) Covenants During the Term. During the Term and prior to the Termination
Date, the Executive will not compete with the Company anywhere within the United
States. In accordance with this restriction, but without limiting its terms,
during the term of the Executive’s employment, the Executive will not:
     (i) enter into or engage in any business which competes with the business
of the Company;
     (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business that competes
with, the business of the Company;

10



--------------------------------------------------------------------------------



 



     (iii) divert, entice or otherwise take away any customers, business,
patronage or orders of the Company or attempt to do so; or
     (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Company.
     (c) Covenants Following Termination. For a period of one (1) year following
the Termination Date, if the Executive has received or is receiving benefits
under this Agreement, the Executive will not:
     (i) enter into or engage in any business which competes with the Company’s
business within the Restricted Territory (as defined in Section 8(g));
     (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business, wherever
located, that competes with, the Company’s business within the Restricted
Territory;
     (iii) divert, entice or otherwise take away any customers, business,
patronage or orders of the Company within the Restricted Territory, or attempt
to do so; or
     (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the Restricted Territory.
     (d) Indirect Competition. For the purposes of Sections 8(b) and 8(c),
inclusive, but without limitation thereof, the Executive will be in violation
thereof if the Executive engages in any or all of the activities set forth
therein directly as an individual on the Executive’s own account, or indirectly
as a partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation in which the Executive or the
Executive’s spouse, child or parent owns, directly or indirectly, individually
or in the aggregate, more than five percent (5%) of the outstanding stock.
     (e) The Company. For the purposes of this Section 8, the Company shall
include any and all direct and indirect subsidiary, parent, affiliated, or
related companies of the Company for which the Executive worked or had
responsibility at the time of termination of the Executive’s employment and at
any time during the two (2) year period prior to such termination.
     (f) The Company’s Business. For the purposes of Sections 8(b), 8(c), 8(k)
and 8(l), inclusive, the Company’s business is defined to be the manufacture,
marketing and sale of high performance engineered materials serving global
telecommunications, computer, automotive electronics, industrial components and
optical media markets, as further described in any and all manufacturing,
marketing and sales manuals and materials of the Company as the same may be
altered, amended, supplemented or otherwise changed from time to time, or of any
other products or services substantially similar to or readily substitutable for
any such described products and services.

11



--------------------------------------------------------------------------------



 



     (g) Restricted Territory. For the purposes of Section 8(c), the Restricted
Territory shall be defined as and limited to:
     (i) the geographic area(s) within a one hundred (100) mile radius of any
and all Company location(s) in, to, or for which the Executive worked, to which
the Executive was assigned or had any responsibility (either direct or
supervisory) at the time of termination of the Executive’s employment and at any
time during the two (2) year period prior to such termination; and
     (ii) all of the specific customer accounts, whether within or outside of
the geographic area described in (i) above, with which the Executive had any
contact or for which the Executive had any responsibility (either direct or
supervisory) at the time of termination of the Executive’s employment and at any
time during the two (2) year period prior to such termination.
     (h) Extension. If it shall be judicially determined that the Executive has
violated any of the Executive’s obligations under Section 8(c), then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.
     (i) Non-Solicitation. The Executive will not directly or indirectly at any
time solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parent, or its other subsidiary, affiliated or related companies to terminate
their employment, representation or other association with the Company and/or
its parent or its other subsidiary, affiliated or related companies.
     (j) Further Covenants.
     (i) The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing the Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, including without limitation as to when or how the Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing and servicing
methods and business techniques, training, service and business manuals,
promotional materials, training courses and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information and other business
information. The Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the Executive’s mind or memory and whether compiled by
the Company, and/or the Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during the

12



--------------------------------------------------------------------------------



 



Executive’s employment with the Company (except in the course of performing the
Executive’s duties and obligations to the Company) or after the termination of
the Executive’s employment shall constitute a misappropriation of the Company’s
trade secrets.
     (ii) The Executive agrees that upon termination of the Executive’s
employment with the Company, for any reason, the Executive shall return to the
Company, in good condition, all property of the Company, including without
limitation, the originals and all copies of any materials which contain,
reflect, summarize, describe, analyze or refer or relate to any items of
information listed in Section 8(j)(i) of this Agreement. In the event that such
items are not so returned, the Company will have the right to charge the
Executive for all reasonable damages, costs, attorneys’ fees and other expenses
incurred in searching for, taking, removing and/or recovering such property.
     (k) Discoveries and Inventions; Work Made for Hire.
     (i) The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ, whether in the course of the Executive’s
employment with the use of the Company’s time, material or facilities or that is
in any way within or related to the existing or contemplated scope of the
Company’s business. Any discovery, invention or improvement relating to any
subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within one (1) year following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or facilities.
Upon request by the Company with respect to any such discoveries, inventions or
improvements, the Executive will execute and deliver to the Company, at any time
during or after the Executive’s employment, all appropriate documents for use in
applying for, obtaining and maintaining such domestic and foreign patents as the
Company may desire, and all proper assignments therefor, when so requested, at
the expense of the Company, but without further or additional consideration.
     (ii) The Executive acknowledges that, to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices , e.g., “(creation date) Brush Engineered
Materials Inc., All Rights Reserved,” and will be in condition to be registered
or otherwise placed in compliance with registration or other statutory
requirements throughout the world.

13



--------------------------------------------------------------------------------



 



     (l) Communication of Contents of Agreement. During the Executive’s
employment and for one (1) year thereafter, the Executive will communicate the
contents of this Section 8 of this Agreement to any person, firm, association,
partnership, corporation or other entity which the Executive intends to be
employed by, associated with, or represent and which is engaged in a business
that is competitive to the business of the Company.
     (m) Relief. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in
Sections 8(b), 8(c), 8(i), 8(j), 8(k) and 8(l), inclusive, of this Agreement,
without the necessity of proof of actual damage.
     (n) Reasonableness. The Executive acknowledges that the Executive’s
obligations under this Section 8 are reasonable in the context of the nature of
the Company’s business and the competitive injuries likely to be sustained by
the Company if the Executive was to violate such obligations. The Executive
further acknowledges that this Agreement is made in consideration of, and is
adequately supported by the agreement of the Company to perform its obligations
under this Agreement and by other consideration, which the Executive
acknowledges constitutes good, valuable and sufficient consideration.
     9. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Affiliate of the
Company prior to or following any Change in Control. Any termination of
employment of the Executive or the removal of the Executive from the office or
position in the Company or any Affiliate of the Company that occurs following
the commencement of any discussion with a third person that ultimately results
in a Change in Control, shall be deemed to be a termination or removal of the
Executive after a Change in Control for purposes of this Agreement.
     10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
     11. Successors and Binding Agreement.
     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be

14



--------------------------------------------------------------------------------



 



deemed the “Company” for the purposes of this Agreement), but will not otherwise
be assignable, transferable or delegable by the Company.
     (b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
     (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.
     12. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.
     13. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement comply with the provisions of Section 409A of
the Code. This Agreement shall be administered in a manner consistent with this
intent. References to Section 409A shall include any proposed, temporary or
final regulation, or any other formal guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service.
     14. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State.
     15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

15



--------------------------------------------------------------------------------



 



     16. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. References to Sections are to Sections of this Agreement.
     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     18. Prior Agreement. This Agreement supersedes, as of the date first above
written, the Agreement, dated as of                      ___, 200___(the “Prior
Agreement”), between the Company and the Executive. Executive agrees that he or
she has no further rights under the Prior Agreement.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

                  BRUSH ENGINEERED MATERIALS INC.    
 
           
 
  By:        
 
  Name: 
 
   
 
  Title:        
 
                          [Executive]    

17



--------------------------------------------------------------------------------



 



Annex A
SEVERANCE COMPENSATION
          (1) A lump sum payment in an amount equal to two times the sum of
(A) Base Pay (at the highest rate in effect for any period prior to the
Termination Date), plus (B) Incentive Pay (in an amount equal to not less than
the higher of (1) the highest aggregate Incentive Pay earned in any fiscal year
ending after the Change in Control or in any of the three fiscal years
immediately preceding the year in which the Change in Control occurred or
(2) the plan target for the year in which the Change in Control occurred).
          (2) A lump sum payment in an amount equal to the present value of the
bonuses the Executive would have received under any LTIP of the Company for
performance periods in effect at the time of the termination of the Executive’s
employment had he continued to be employed through the period covered by any
such plan, assuming payout under such plans at the plan target rate. In
determining present value for this purpose, there shall be applied a discount
factor equal to the coupon rate on general full-faith-and-credit obligations of
the U.S. Treasury having a maturity of five years and issued on the date of the
termination of the Executive’s employment.
          (3) (a) For a period of 24 months following the Termination Date (the
“Continuation Period”), the Company will arrange to provide the Executive with
Employee Benefits that are welfare benefits including, without limitation,
retiree medical and life insurance (but not perquisites, stock option,
performance share, performance unit, stock purchase, stock appreciation or
similar compensatory benefits or benefits covered by Paragraph (4) below)
substantially similar (except with respect to the cost of health care benefits)
to those that the Executive was receiving or entitled to receive immediately
prior to the Termination Date (or, if greater, immediately prior to the
reduction, termination, or denial described in Section 3(b)(ii)). If and to the
extent that any benefit described in this Paragraph 3 is not or cannot be paid
or provided under any policy, plan, program or arrangement of the Company or any
Affiliate of the Company, as the case may be, then the Company will itself pay
or provide for the payment to the Executive, his dependents and beneficiaries,
of such Employee Benefits along with, in the case of any benefit described in
this Paragraph 3 which is subject to tax because it is not or cannot be paid or
provided under any such policy, plan, program or arrangement of the Company or
any Affiliate of the Company, an additional amount such that after payment by
the Executive, or his dependents or beneficiaries, as the case may be, of all
taxes so imposed, the recipient retains an amount equal to such taxes. Without
otherwise limiting the purposes or effect of Section 6, Employee Benefits
otherwise receivable by the Executive pursuant to this Paragraph 3 will be
reduced to the extent comparable welfare benefits are actually received by the
Executive from another employer during the Continuation Period following the
Executive’s Termination Date, and any such benefits actually received by the
Executive shall be reported by the Executive to the Company.

A-1



--------------------------------------------------------------------------------



 



               (b) The Executive will pay the full cost for health care
continuation coverage (including medical, dental and vision coverage) described
in Paragraph 3(a) on an after-tax basis. On the Payment Date and on January 2 of
the following year, the Company will make a payment (the “Health Plans Premium
Reimbursement”) to the Executive equal to the difference between (i) the amount
the Executive will be required to pay during the calendar year of payment for
such health care continuation coverage, and (ii) the amount the Executive would
have been required to pay if the Executive were only required to pay the amount
a similarly situation active employee would pay for such coverage, provided that
the Company will not provide any payment pursuant to this Paragraph 3(b) after
the date on which the Executive becomes employed (other than on a part-time or
temporary basis) by any other person or entity that makes health care coverage
available to the Executive and his eligible dependents. The Company shall
reimburse the amount of any federal, state and local taxes imposed on the
Executive as a result of the Health Plans Premium Reimbursement or the receipt
of benefits under the health care continuation coverage, such reimbursement to
be made subject to Section 4(e) and no later than December 31 of the year
following the year in which the Executive remits the applicable taxes.
               (c) Notwithstanding the foregoing, or any other provision of the
Agreement, for purposes of determining the period of continuation coverage to
which the Executive or any of his dependents is entitled pursuant to
Section 4980B of the Code (or any successor provision thereto) under the
Company’s medical, dental and other group health plans, or successor plans, the
Executive’s “qualifying event” shall be the termination of the Continuation
Period. Further, for purposes of the immediately preceding sentence and for any
other purpose including, without limitation, the calculation of service or age
to determine Executive’s eligibility for benefits under any retiree medical
benefits or life insurance plan or policy, the Executive shall be considered to
have remained actively employed on a full-time basis through the termination of
the Continuation Period.
          (4) In addition to the retirement income and other benefits to which
Executive is entitled under the Company’s Retirement Plans with respect to
Executive’s employment through the Termination Date, a lump sum payment in an
amount equal to the present value of the excess of (x) the retirement income and
other benefits that would be payable to the Executive under the Retirement Plans
if Executive had continued to be employed as an active participant in the
Company’s Retirement Plans through the Continuation Period given the Executive’s
Base Pay and Incentive Pay (as determined in Paragraph 1) (without regard to any
amendment to the Retirement Plans made subsequent to a Change in Control which
reduces the retirement income or other benefits thereunder), over (y) the
retirement income and other benefits that the Executive is entitled to receive
(either immediately or on a deferred basis) under the Retirement Plans. For
purposes of this Paragraph 4, present value shall be determined by applying a
discount factor equal to the annual rate of interest on 30-year U.S. Treasury
securities issued on the date of the termination of the Executive’s employment
(or, if no such securities are issued on such date, on the most recent date
preceding the date of the termination of the Executive’s employment on which
such securities are issued), and by using the 1983 Group Annuity Mortality Table
(50% male/50% female).

A-2



--------------------------------------------------------------------------------



 



          (5) Notwithstanding any provision to the contrary in any applicable
plan, program or agreement, upon the occurrence of a Change in Control, all
equity incentive awards held by the Executive shall become fully vested and all
stock options held by the Executive shall become fully exercisable.
          (6) If the Executive is receiving or has been granted cash payments
from the Company which have been authorized by the Board to replace the benefit
that would have accrued under the Company’s former Supplemental Retirement
Benefit Plan (whether or not designated as a “special award”), a lump sum
payment equal to two times the aggregate award authorized by the Board for the
year in which the Termination Date occurs.
          (7) If the Executive is entitled to receive or has received, during
the year in which the Termination Date occurs, a credit of nonelective deferred
compensation under the Company’s Executive Deferred Compensation Plan II, a lump
sum payment in an amount equal to two times the aggregate amount of nonelective
deferred compensation designated by the Organization and Compensation Committee
of the Board for the year in which the Termination Date occurs.
          (8) A lump sum payment equal to the cash value of the club dues and
financial counseling benefits that the Executive would have been entitled to
receive during the Continuation Period based on the annual value of such club
dues and financial counseling benefits immediately before the Termination Date
or, if greater, immediately before the Change in Control; provided that the
Executive must have been receiving such benefits immediately prior to either the
Termination Date or the date of the Change in Control.
          (9) Reasonable fees for outplacement services, by a firm selected by
the Executive, at the expense of the Company in an amount not in excess of
$20,000; provided that Executive incurs such outplacement services no later than
December 31 of the second year following the year in which Executive’s
Termination Date occurs, and provided further that the payment of fees for
outplacement services will not be made any later than the last day of the third
year following the year in which Executive’s Date of Termination occurs.

A-3